DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 04th, 2021 has been entered.

Response to Remarks/Arguments
This Office Action is in response to the communications for the present US application number 16/341,122 last filed on May 04th, 2021.
Claims 1-8 were previously cancelled.
Claims 9 and 12 were amended.
Claims 9-16 remain pending and have been examined, directed to method for operating a field device in the field of automation engineering.

Upon further review of the latest claim amendments along with the applicant’s representative’s response, the examiner reviewed the applied references and respectfully disagrees.
With respect to the 35 U.S.C. § 102 rejection, using Rajappa, and using amended independent claim 1 for example, the applicant’s representative argued that Rajappa does not teach of the amended language regarding 1) a uniformly adapted user interface that can handle different modes for operating specific field devices, independent of the type, manufacturer or generation of the field device, and 2) regarding teaching of the claimed “interpreter” component.
In response, the examiner reviewed Rajappa and would respectfully disagree.  Looking ahead at dependent claim 12, a specific case of maintenance mode is already met.  If we applied the same (narrow or specific) scenario to the more generic independent claim 1, it would still read or teach of the current claimed scope.  Rajappa discloses of multiple examples of what field devices could be and also that a user can manage different personalized clusters of field devices, and they are not limited to only one type of field device.  Rajappa teaches that a user can find or filter according to the groups, or according to unique criteria such as “critical control loops” or devices that may not be co-located together.  This is evident that the system can support and display all types of critical field devices, and therefore the display interface is adapted uniformly independent of a specific type, manufacturer, or generation of field device.  
With respect to the term “interpreter” and the provided definition by the representative, the examiner remains unpersuaded.  The examiner also reviewed the definition from the Wikipedia entry, looking back at what was available before the effective filing date of 
The remaining dependent claims were not specifically argued at this time.
Please also take a look at the additional references listed at the end that are not currently relied upon as they all appear relevant to the claimed concepts as a whole.
Applicant's arguments were considered but they were not found persuasive.  See the following claim rejections for further clarifications with added emphasis on the points previously disclosed.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2015/0135117 A1 to Rajappa et al. (referred to hereafter as “Rajappa”).

As to claim 9, Rajappa discloses a method of operating a field device in the field of process automation using an operating appliance, the method comprising:
a) connecting the mobile operating appliance to a specific field device of the plurality of field devices (Rajappa discloses of an overall system that allows users using a program/application/controller to manage one or more field devices through a graphical user interface via a portable system (i.e., laptop or tablet), e.g., Rajappa: ¶¶ [0005], [0016], [0020-21], and [0027-28]);
b) determining an identity of the specific field device (Rajappa’s various simple examples clearly discloses of the user having the flexibility to create and select one or ;
c) defining an application mode of operating the specific field device (Rajappa discloses of creating and defining a custom group for the one or more specific types of field device(s) out of the plurality, which was explained as an improvement over the previous scenarios, e.g., Rajappa: ¶¶ [0025-29]);
d) connecting the mobile operating appliance to an interpreter (Examiner’s Note: The concept of an “interpreter” was reviewed in the filed specifications and looking ahead at dependent claim 10 and 11, the examiner concluded that any intermediary node/module/component/system would be functionally equivalent to the black box “4” as this “interpreter” can reside in the operating appliance (i.e., users’ device) or in the cloud as it facilitates and/or transmits field data between the field device and web service.  Therefore, under broadest reasonable interpretations, anything ranging from a network interface card (or NIC variations) to software/logical implementations or being in the network cloud would suffice, as this component “interpreter” can interpret or facilitate data communications between two or more endpoints like the client’s end to at least the web service/server’s end.

For example, Rajappa discloses of a process controller 124 that works as an interface as it can control the operation of the field device(s) to follow a controlled strategy, based upon inputs from the operator stations.  Therefore, in this scenario example, the mobile/portable operator stations are connected to this process controller (acting as an “interpreter”), e.g., Rajappa: ¶¶ [0016-17], [0020-21], and [0034] and Figure 1);
e) communicating the identity of the specific field device and the defined application mode to the interpreter (Following the above example(s) and interpretations, Rajappa further discloses that the process controller receives status information from the field devices, as they are programmed and implemented to follow a desired control strategy, based upon users’ input/feedback received from the operator stations.  And because Rajappa establishes that the user can create custom groupings, the identity of the particular selected specific field device(s), say 126a, would be specifically communicated to the controller, and information regarding that specific ;
f) selecting and activating data and procedures applicable to the specific field device using the interpreter based on the defined application mode (Following the above example(s) and interpretations, once again, the user(s) issues inputs/commands via their operation stations, and the “interpreter” or the process controller is used as it conveys those inputs to direct the operations of the identified field device(s) to implement a desired control strategy (or case), and related data from the server and databases are pulled as well, e.g., Rajappa: ¶¶ [0020-21] and [0039]);
g) providing a uniformly adapted user interface for the defined application mode via which to operate the specific field device, wherein the user interface is uniformly adapted independently of a type, manufacturer or generation of the specific field device (Following the above example(s) and interpretations, Rajappa’s overall system does provide a generic or uniform adapted approach, depending on the user’s discretion.  Rajappa discloses of various examples of what the field devices could be and how a user/operator can execute a wide range of applications that support the interactions with, management of, or control over the systems.  Rajappa discloses that the system allows a user to create custom groups of critical field devices or filter/find according to some specific functionality, group, or condition.  Therefore, Rajappa’s system or interface is generic enough or uniformly adapted to be able to display different types of field devices and their different functionalities and is not limited to ;
h) executing and displaying the user interface on the mobile operating appliance (Following the above example(s) and interpretations, the data or graphs would be displayed on the graphical user interface of the user’s portable operation station (i.e., laptop or tablet), e.g., Rajappa: ¶¶ [0020-21], [0039-40], and [0044] and Figures 3 and 5); 
i) entering a request specific to the defined application mode via the user interface displayed on the mobile operating appliance (Following the above example(s) and interpretations, once again, Rajappa discloses that the user can request a specific action with respect to a particular operation as it relates to a particular custom grouping of affected field devices.  For example, a user may want to filter by “critical” or critical control loops or some other criteria where the field devices may not always be evidently correlated or co-located together, in order to perform a health assessment or maintenance, e.g., Rajappa: ¶¶ [0032] and [0039-40]);
j) transmitting the application-specific request to the interpreter (Following the above example(s) and interpretations, the particular user’s specific request or input would get communicated to the “interpreter” or the process controller, which in turn would be passed along the request to control the operations of the corresponding specified field device(s) and obtain the corresponding control strategies or any other data from the servers and databases over the network or in the cloud, e.g., Rajappa: ¶¶ [0020-21], [0034], [0039], and [0042]);
k) sending the data and procedures corresponding to the application-specific request back to the mobile operating appliance (Following the above example(s) and interpretations, once again, the requested data regarding the specified field devices, would be obtained from the corresponding databases and/or servers and that would be sent back and displayed within the program/application displayed on their device’s user interface, e.g., Rajappa: ¶¶ [0020-21] and [0039-40], and [0044-46] and Figures 3 and 5);
l) forwarding the data and procedures, corresponding to the application-specific request, from the mobile operating appliance to the specific field device (Following the above example(s) and interpretations, if the request was for some action to be taken on the field devices, such as like an assessment or maintenance action, as depicted in Figure 3’s example, then those action(s) would be carried out (or forwarded) from the mobile/portable operator stations and applied to the field device(s), e.g., Rajappa: ¶¶ [0020-21] and [0039]);
m) implementing the data and procedures, corresponding to the application-specific request, in the specific field device (Following the above example(s) and interpretations, the requested process/procedure and corresponding data would be carried out and applied to the custom specified group(s) of field device(s), e.g., Rajappa: ¶¶ [0020-21], [0039], and [0055-56]); and
n) continuing with method steps i) through m), wherein the application-specific request is determined by the interpreter according to input from an operator (The steps (i) through (m) as interpreted can be easily replicated and applied iteratively .

As to claim 10, Rajappa further discloses the method of claim 9, wherein the interpreter is implemented in a computing cloud (Following claim 9’s interpretations, the “interpreter” component can be any suitable system/structure that can facilitate communications and/or access to and from the field devices.  For example, the process controller is such an intermediary component that can be implemented within the overall system environment as it all gets implemented in the cloud or over multiple networks, e.g., Rajappa: ¶¶ [0017], [0020-21], and [0034] and Figure 1).

As to claim 11, Rajappa further discloses the method of claim 9, wherein the interpreter is implemented in the mobile operating appliance (Following claim 9’s interpretations the “interpreter” component can be for example the process controller or any other suitable system/structure like multiplexors or modems, that can be implemented with or within the operator stations in order to further facilitate communications and/or access to and from the field devices, e.g., Rajappa: ¶¶ [0017], [0020-21], and [0034] and Figure 1).

As to claim 12, Rajappa further discloses the method of claim 9, wherein the application mode is defined by at least one of the following features (only one of the following needs to be met):
a diagnostic mode, in which the specific field device is subjected to a diagnosis; 
a maintenance mode, in which the specific field device is subjected to maintenance (Rajappa discloses of an example where a user can perform maintenance or health assessment check on a particular cluster of field devices, e.g., Rajappa: ¶ [0039] and Figure 3); 
a service mode, in which the specific field device is subjected to service; 
a parameterization mode, wherein the specific field device undergoes parameterization; and
a measuring mode, in which the specific field device is configured to determine and/or monitor a process variable.

As to claim 13, Rajappa further discloses the method of claim 9, wherein the interpreter requests additional information from a first web service and uses the additional information to determine the application-specific request for the specific field device (Following claim 9’s interpretations, the process controller or any other suitable system/structure like multiplexors or modems, can act as an intermediary component, as the controller component can receive specific inputs from the user’s operator stations, to further obtain various information from the field device(s), in order to help implement the desired control strategies, e.g., Rajappa: ¶¶ [0020-21] and [0034]).

claim 14, Rajappa further discloses the method of claim 9, wherein the interpreter transmits field device data from the specific field device to a second web service (Following claim 9’s interpretations, the process controller or any other suitable system/structure like multiplexors or modems, can receive various status information or conditions from the field devices, which can be directed back to the user’s station or specific running application over the network, e.g., Rajappa: ¶¶ [0020-21] and [0034]).

As to claim 15, Rajappa further discloses the method of claim 9, wherein the field device data includes diagnostic data of the specific field device and/or data for operator statistics (Rajappa discloses of the system being able to provide diagnostic data in the form of health assessments on the various groups of field devices, e.g., Rajappa: ¶¶ [0035], [0038-39], and [0045-46] and Figures 2, 3, and 6-8).

As to claim 16, Rajappa further discloses an automation system, comprising: 
at least one field device (e.g., Rajappa: Figure 1, elements 126a-126n);
a mobile operating appliance (Rajappa discloses of the overall process control system 100, which involves one or more operator stations 102a-102m that can further run a program or application and connect with server(s) and/or databases, over a network in order to properly manage the one or more field device(s), such as by providing an graphical user interface as depicted in Figures 2-8, e.g., Rajappa: ¶¶ [0016], [0034] and Figures 1-8); and
an interpreter (any suitable system that can provide user access to field devices, which in Rajappa’s process control system 100, can be any number of servers, databases, stations, and/or other suitable components, and additionally, other intermediary components like multiplexors, modems, or the process controller 124 which was established above in claim 9, as it helps facilitate data and communications between all the involved systems and devices within the whole environment, e.g., Rajappa: ¶¶ [0017], [0020-21], and [0034] and Figure 1), wherein the system is configured to carry out the method according to claim 9 (once again, the overall process control system 100 can perform the steps as set forth and previously established within claim 9).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all related to managing field devices.
US 8,555,190 B2 to Anne et al.
US 2016/0259315 A1 to Alexander et al.
US 2011/0191500 A1 to Odayappan et al.
US 2013/0006399 A1 to Tandon et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695.  The examiner can normally be reached on M-F 9:00-5:00 (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/X.Y/Examiner, Art Unit 2455     

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455